Citation Nr: 1203888	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-44 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to basic eligibility for VA vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



(The issues of entitlement to increased ratings for arthritis of the left knee, degenerative disc disease of the lumbar spine, and radiculopathy of the right and left lower extremities, as well as the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to left knee and lumbar spine disabilities, and entitlement to a total rating for compensation purposes based on individual unemployability, are the subject of a separate decision of the Board.)  


INTRODUCTION

The Veteran had acive duty from August 1972 to December 1972, and from January 1977 to May 1977.  The Veteran also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.


FINDING OF FACT

Service connection has not been established in fact for the Veteran for any disability, and he is in receipt of compensation solely for disabilities "as if service-connected" pursuant to 38 U.S.C. § 1151.


CONCLUSION OF LAW

The criteria for basic eligibility for VA vocational rehabilitation services have not been met.  38 U.S.C.A. §§ 1151, 3102, 3103, 3106, 5107 (West 2002); 38 C.F.R. § 21.40 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178   (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Legal criteria 

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or; (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102 ; 38 C.F.R. § 21.40 .

The purpose of vocational rehabilitation services is to enable veterans with service-connected disability to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. §§ 3100 , 3101; 38 C.F.R. §§ 21.35(b) , 21.70, 21.71 (2011).

Compensation is payable for a disability as if such disability were service connected under the provisions of 38 U.S.C.A. § 1151 (West 2002).  Although compensation is payable under 38 U.S.C. § 1151 "as if" such disability were service-connected, the additional disability is not itself service-connected.  Title 38 U.S.C. § 1151 does not confer eligibility for certain VA ancillary benefits, to include Chapter 31 benefits.  VA Adjudication Procedure Manual M 21-1, Part VI, Change 82.

Analysis

The facts in this case are not in dispute.  A rating decision in June 1995 granted entitlement to VA compensation under 38 U.S.C. § 1151 for arthritis of the left knee, residual of a left knee injury.  A rating decision in March 2000 granted compensation for degenerative disc disease of the lumbar spine, as secondary to the arthritis of the left knee.  A rating decision in April 2004 granted compensation for radiculopathy of the left and right lower extremities as secondary to the degenerative disc disease of the lumbar spine.  A rating decision in August 2005 granted compensation for depression as secondary to the arthritis of the left knee, residual of a left knee injury.  As such, while the Veteran is in receipt of VA compensation benefits for left knee disability, as if he were service-connected, pursuant to 38 U.S.C. § 1151, and disabilities recognized by VA as secondary thereto, service connection has not been established in fact for the Veteran for any disability.

As the criteria for basic eligibility for Chapter 31 VA vocational rehabilitation services include that the Veteran have a compensable service-connected disability, the facts in this case establish that the criteria are not met.  The United States Court of Veterans Appeals has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

As such, the appeal for entitlement to basic eligibility for VA vocational rehabilitation services is denied.  

ORDER

The appeal for entitlement to basic eligibility for VA vocational rehabilitation services is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


